Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed June 16, 2022.

Specification
The abstract of the disclosure is objected to because “is connected with a respective one of the second connecting elements” on lines 5-6 are confusing since it is unclear when the first connecting element is connected with the second connecting element.  Note that it appears that the first and second connecting elements are connected only when the gate is in a closed and is latched.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, 13, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “one of each of” on line 6 of claim 1 render the claims indefinite because they are needlessly duplicative.  Note that the applicant should either recite --one of-- or --each of-- to avoid confusion.
	Recitations such as “each of the two first . . . two first locking units” on lines 13-14 of claim 1 render the claims indefinite because it is unclear when one of the first connecting elements are connected with a corresponding one of the second connecting elements.  Note that it appears that the first and second connecting elements are connected when the gate is in a closed position.
	Recitations such as “is detached from the second connecting element of the respective one of the two first locking units” on lines 16-17 of claim 1 render the claims indefinite because it is unclear when the first connecting element is detached from the second connecting element.  Note that first connecting element is detached from the second connecting element when the gate is unlatched.  Also, the recitation on lines 16-17 of claim 1 conflicts with the recitation on lines 13-14 of claim 1 because they recite that the first and second connecting elements are connected and detached, respectively.
	Recitations such as “is moveable toward and away from the door frame” on lines 18-19 of claim 1 render the claims indefinite because it is unclear to which part of the door frame the applicant is referring.  Note that the blocking element moves toward one part of the door frame while simultaneously moving away from the other part of the door frame as the blocking element moves between the blocking and pressed positions.
	Recitations such as “away from the door frame” on lines 28-29 of claim 1 render the claims indefinite because it is unclear to which part of the door frame the applicant is referring.  Note that the blocking element moves toward one part of the door frame while simultaneously moving away from the other part of the door frame as the blocking element moves between the blocking and pressed positions.
	Recitations such as “located near the door frame” on lines 32-33 of claim 1 render the claims indefinite because it is unclear to which part of the door frame the applicant is referring.  Note that the blocking element moves toward one part of the door frame while simultaneously moving away from the other part of the door frame as the blocking element moves between the blocking and pressed positions.
	Recitations such as “is moved” on line 33 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  When is the first connecting element moved up to detach from the second connecting element?  Note that the detaching the first and second connecting elements only occurs when unlatching the gate.
	Recitations such as “wherein each of the first connecting . . . of the two first locking units” on lines 10-12 of claim 4 render the claims indefinite because it is unclear when the first connecting element is connected with the second connecting element.  Note that the first and second connecting elements are only connected when the gate is closed and latched.
	Recitations such as “a path” on line 11 of claim 7 render the claims indefinite because it is unclear if the applicant is referring to the path set forth above or is attempting to set forth another path in addition to the one set forth above.
	Recitations such as “the corresponding one of the two first connecting elements is slid along the positioning recess” on lines 6-7 of claim 9 render the claims indefinite because it is unclear how the first connecting element is slid along the positioning recess when the blocking element is already in the pressed position.  It would appear that the first connecting element slides along the positioning recess to cause the blocking element to move from the blocking position to the pressed position.  Thus, it is unclear how the blocking element can already be in the pressed position when the first connecting element slides long the positioning recess.
	Recitations such as “the respective one of the two first locking units” on lines 7-8 of claim 9 render the claims indefinite because they lack antecedent basis.  Note that the applicant has failed to set forth the corresponding relationship between the blocking elements and the two first locking units.  See lines 13-14 of claim 1 which only set forth the corresponding relationship between the two first connecting elements of the second connecting element of a respective one of the two first locking units.
	Recitations such as “a path” on line 11 of claim 11 render the claims indefinite because it is unclear if the applicant is referring to the path set forth above or is attempting to set forth another path in addition to the one set forth above.
	Recitations such as “the corresponding one of the two first connecting elements is slid along the positioning recess” on lines 6-7 of claim 15 render the claims indefinite because it is unclear how the first connecting element is slid along the positioning recess when the blocking element is already in the pressed position.  It would appear that the first connecting element slides along the positioning recess to cause the blocking element to move from the blocking position to the pressed position.  Thus, it is unclear how the blocking element can already be in the pressed position when the first connecting element slides long the positioning recess.
	Recitations such as “the respective one of the two first locking units” on lines 7-8 of claim 15 render the claims indefinite because they lack antecedent basis.  Note that the applicant has failed to set forth the corresponding relationship between the blocking elements and the two first locking units.  See lines 13-14 of claim 1 which only set forth the corresponding relationship between the two first connecting elements of the second connecting element of a respective one of the two first locking units.
	Recitations such as “the corresponding one of the two first connecting elements is slid along the positioning recess” on lines 6-7 of claim 19 render the claims indefinite because it is unclear how the first connecting element is slid along the positioning recess when the blocking element is already in the pressed position.  It would appear that the first connecting element slides along the positioning recess to cause the blocking element to move from the blocking position to the pressed position.  Thus, it is unclear how the blocking element can already be in the pressed position when the first connecting element slides long the positioning recess.
	Recitations such as “the respective one of the two first locking units” on lines 7-8 of claim 19 render the claims indefinite because they lack antecedent basis.  Note that the applicant has failed to set forth the corresponding relationship between the blocking elements and the two first locking units.  See lines 13-14 of claim 1 which only set forth the corresponding relationship between the two first connecting elements of the second connecting element of a respective one of the two first locking units.

Allowable Subject Matter
Claims 1-4, 7-11, 13, 15, 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is an examiner’s statement of reasons for allowance:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a blocking element located above the second connecting element and the corresponding one of the two first connecting elements moving up to detach from the second connecting element of the respective one of the two first locking units.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are moot in light of the indication of allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634